Citation Nr: 0405761	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Nephew


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran legal 
entitlement to VA benefits.

The appellant testified before the undersigned at a 
videoconference hearing in July 2003. A copy of the 
transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained, and 
the duties to notify and assist have been satisfied.

2.  The U.S. service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the service requirements to be 
considered a veteran and basic eligibility for VA benefits is 
precluded by law. 38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I..  Veterans Claims' Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. See VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  
In addition, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  

Unlike many questions subject to appellate review, the issue 
of whether the appellant has qualifying service as a veteran, 
by its very nature, has an extremely narrow focus. The RO, in 
the September 2002 denial letter, and the March 2003 
statement of the case (SOC) and June 2003 supplemental SOC, 
set forth the law and facts in a fashion that clearly and 
adequately explained the basis of its decision.  The 
appellant was also provided a hearing by videoconference 
before the undersigned, in July 2003.

The appellant has been advised that his service must be 
certified as qualifying by the appropriate military 
authority. The appellant has neither submitted nor made 
reference to any U.S. service department records, which would 
tend to establish that he had qualifying service. Thus, the 
Board concludes that that there are no outstanding records or 
other evidence that could substantiate the claim.  

In essence, this is a case in which the law and not the 
evidence are dispositive, and the appeal must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). Under these circumstances, 
where there is no reasonable possibility that providing 
additional assistance would aid in substantiating a claim, VA 
is not required to take any further action to assist the 
claimant.  38 U.S.C.A. § 5103A(a) (West 2002). Accordingly, 
the Board finds that the assistance and notification 
requirements of the VCAA have been satisfied to the extent 
necessary in this matter.

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining whether or 
not the appellant had qualifying service as a veteran have 
already been gathered, and that, under these facts, there is 
no basis in the law and regulations for providing the 
benefits the appellant seeks.  

II.  Factual Background

The appellant's honorable discharge certificate from the 
Commonwealth of the Philippines, Philippine Army, indicates 
that he had service in "C" Co., 22nd Inf. 2nd Inf. Div. (PA), 
from March 1945 to May 1946.

A Certification dated in May 2001, from the Armed Forces of 
the Philippines, Office of the Adjutant General, shows the 
appellant's military status as recognized guerilla from March 
1945 to May 1946.  This certification, and the Philippine 
Army documents associated with it, shows the appellant's 
service number as [redacted].  

An Extract of Special Orders dated in May 1946, from the 
headquarters of the 2d Infantry Division, Philippine Army, 
Camp Spencer, shows the appellant's name and service number 
in a list of servicemen to be honorably discharged in May 
1946.  This document also shows the appellant's service 
number as [redacted].  

A May 2003 Certification of Military Records from the U.S. 
service department reflects that the National Personnel 
Records Center, (NPRC), confirmed that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces. There is no evidence of record 
showing any re-characterization of the appellant's status by 
the service department since that time.

The appellant testified at a videoconference hearing in July 
2003 to the effect that he was in J Company, his army number 
was 043880 and that his unit fought with US Armed Forces.


III.  Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that define an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2003).  
The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. 38 U.S.C.A. §§ 1502, 1521.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 
"Active military, naval, and air service" includes active 
duty. "Active duty" is defined as full- time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a)-(b). "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components. 38 C.F.R. § 
3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits. 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 
3.40(c), (d) (2003).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits. See 38 U.S.C.A. § 501(a)(1). Under that authority, 
the Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.41 
and 3.203(a), (c), to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army. Parenthetically, the Board 
notes that in December 2001, the regulations contained at 38 
C.F.R. §§ 3.8 and 3.9 were redesignated as 38 C.F.R. §§ 3.40 
and 3.41, respectively. See 66 Fed. Reg. 66,763, 66,767 (Dec. 
27, 2001).) Those regulations require that an applicant prove 
his service in the Philippine Commonwealth Army (and thus his 
veteran status) with either official documentation issued by 
a United States service department or verification of the 
claimed service by such a department. See 38 C.F.R. § 3.41(a) 
(authorizing veteran status for Philippine veterans "from the 
date certified by the Armed Forces [of the United States]"); 
38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available); § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the alleged 
veteran has qualifying service under Title 38 of the United 
States Code and the regulations promulgated pursuant thereto. 
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). Where 
service department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA. see 38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992). If the United States 
service department refuses to verify the claimed service of 
the alleged veteran, the claimant's only recourse lies with 
the relevant service department, not the VA. Soria, 118 F. 3d 
at 749. In short, under 38 C.F.R. §§ 3.41 and 3.203, 
claimants are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service. Soria, 118 F. 3d at 749.

Preliminarily, the Board notes that in his VA Form 21-526, 
the appellant listed a service number that varies by one 
digit from the service number listed in all official 
documents from the Philippine Army submitted in support of 
his claim. In his hearing, the appellant then testified to an 
entirely different service number and company. After careful 
review, the Board concludes that the number provided by 
official sources of the Philippine Army, is the appellant's 
correct service number.  That is the number that was also 
identified in the negative certification by NPRC in May 2003.  

In this case, the RO requested verification of the 
appellant's service. A negative certification was returned by 
the NPRC following search of the records. As noted above, the 
Court has held that a service department determination as to 
whether or not an individual has qualifying service is 
binding on VA. The Board acknowledges that the record 
contains a "Certification" from the Philippine Army verifying 
the appellant's service as "recognized guerilla." However, VA 
is not bound by Philippine Army determinations of service.

Since the service department has certified that the 
appellant's service is not qualifying service, and because 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



